DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first sensor and a second sensor clamed in claims 2 and 4-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation generator clamed in claims 4, 6, and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second sensor for detecting an irradiation claimed in claim 6 and a second sensor for detecting a predetermined physical quantity claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a power supply clamed in claims 10, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIATION IMAGING APPARATUS CONFIGRUED TO RECERIVE A POWER IN A NON-CONTACT MANNER, RADIATION IMAGING SYSTEM, RADIATION IMAGING METHOD, AND COMPUTER-READABLE MEDIUM.
The disclosure is objected to because of the following informalities:  
.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiation imaging apparatus according to claim 2, wherein the second sensor [[is]] comprises a sensor for detecting an irradiation [[with]] of the radiation from a radiation generator arranged to generate the radiation, and 
wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply in a response to a transition of the second sensor to a state in which the irradiation [[with]] of the radiation is detectable.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The radiation imaging apparatus according to claim 2, wherein the second sensor [[is]] comprises a sensor for detecting a predetermined physical quantity, and 3 
.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein the control unit is configured to stop at least one of the non-contact power reception and the non- contact power supply if the radiation imaging apparatus is in a state of acquiring an image without an irradiation [[with]] of the radiation from a radiation generator arranged to generate the radiation.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein the second sensor [[is]] comprises a sensor for detecting at least one of a temperature, a posture, and an acceleration of the radiation imaging apparatus, and 
wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply if the second sensor is in a state in which at least one of the temperature, the posture, and the acceleration of the radiation imaging apparatus is detectable.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  

13. (Proposed Amendments) The radiation imaging apparatus according to claim 10, further comprising:
a power receiver configured to start the non-contact power reception by being brought close to [[a]] the power supply arranged to perform the non-contact power supply (claim 10), 
wherein the power receiver is configured to transmit and receive the information to and from the power supply.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) he radiation imaging apparatus according to claim 1, wherein the radiation imaging apparatus is further arranged to receive a power in a contact manner, and 
wherein the control unit is configured to receive, from a power supply arranged to perform the non-contact power supply (claim 1) and a contact power supply for the radiation imaging apparatus, information on whether at least one of the non-contact power supply and the contact power supply is performed.
Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) A radiation imaging system comprising: 5 
a power in a non-contact manner; 
a power supply arranged to perform a non-contact power supply for the plurality of [[the]] radiation imaging apparatuses; and 
a control unit configured to stop at least one of a non-contact power reception of and a non-contact power supply to a [[part]] few or all of the plurality of radiation imaging apparatuses depending on a state of the plurality of radiation imaging apparatuses in a second period different from a first period during which radiation-based images are acquired by at least one of the plurality of [[the]] radiation imaging apparatuses.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The radiation imaging system according to claim 15, wherein each radiation imaging apparatus of the plurality of the radiation imaging apparatuses [[each]] comprises a first sensor arranged to detect the radiation as electric charges and a second sensor different from the first sensor, 
wherein the control unit is configured to stop at least one of the non-contact power reception of and the non-contact power supply to 
53307834-v1if the second sensor is in a state in which an irradiation [[with]] of radiation from a radiation generator arranged to generate the radiation is detectable, in the second period; and 
plurality of radiation imaging apparatuses .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites a limitation “the second sensor is a sensor for detecting an irradiation of the radiation from a radiation generator arranged to generate the radiation” in lines 2-3.  However, the specification disclosed an irradiation detection unit 215 having a function of detecting whether an irradiation with radiation is performed (paragraph [0068]).  The irradiation detection unit 215 214, which is a sensor unit detecting various physical events (paragraph [0067]).  Therefore, claim 6 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a limitation “the second sensor” in lines 2 and 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 16 recites a limitation “the radiation imaging apparatus” in line 18, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Allowable Subject Matter
Claims 1, 2, 5, 9-11, 14, 17, and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging apparatus that comprises: 
a control unit (306) configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
However, the prior art failed to disclose or fairly suggested a radiation imaging apparatus that comprises:
a control unit configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus in a second period different from a first period during which radiation-based images are acquired.

With respect to claim 15, Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging system comprising: 
a radiation imaging apparatus (12) arranged to detect a radiation and receive a power in a non-contact manner; 
a power supply (300 and 302) arranged to perform non-contact power supply for the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4); and 
a control unit (306) configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus 
However, the prior art failed to disclose or fairly suggested that the radiation imaging system comprises:
a control unit configured to stop at least one of a non-contact power reception of and a non-contact power supply to a few or all of the plurality of radiation imaging apparatuses depending on a state of the plurality of radiation imaging apparatuses in a second period different from a first period during which radiation-based images are acquired by at least one of the plurality of radiation imaging apparatuses.

With respect to claim 17, Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging method of taking a radiation image by a radiation imaging apparatus (12), which is arranged to take the radiation image, receiving a power in a non-contact manner, the radiation imaging method comprising:
a step of stopping at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
However, the prior art failed to disclose or fairly suggested a radiation imaging method that comprises:
a step of stopping at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the 

With respect to claim 18, the prior art failed to disclose or fairly suggested a non-transitory computer-readable medium having stored thereon a program configured to cause, when executed by a processor, the processor to execute the step of the radiation imaging method of claim 17.

Response to Amendment
Applicant’s amendments filed 22 September 2021 with respect to claims 1, 2, and 4-14 have been fully considered.  The objections of claims 1, 2, and 4-14 have been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claims 5, 9, and 11 have been fully considered.  The objection of claims 5, 9, and 11 has been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claim 11 have been fully considered.  The objection of claim 11 has been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claims 10 and 13 have been fully considered.  The objections of claims 10 and 13 have been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claim 12 have been fully considered.  The objection of claim 12 has been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claims 15 and 16 have been fully considered.  The objections of claims 10 and 15 and 16 have been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claims 17 and 18 have been fully considered.  The objections of claims 17 and 18 have been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claims 15 and 16 have been fully considered.  The rejection of claims 15 and 16 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 22 September 2021 with respect to claims 1, 2, 5, 9, and 15-18 have been fully considered.  The rejection of claims 1, 2, 5, 9, and 15-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ohta et al. (U. S. Patent No. 8,798,235 B2) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. (U. S. Patent No. 9,101,316 B2) disclosed a portable radiation detector and system.
Nishino et al. (U. S. Patent No. 9,044,191 B2) disclosed a radiographic image-capturing apparatus.
Liu et al. (U. S. Patent No. 8,891,733 B2) disclosed a power and communication interface between a digital X-ray detector and an X-ray imaging system.
Nishino et al. (U. S. Patent No. 8,867,702 B2) disclosed a radiographic image-capturing system and a radiographic image-capturing method.
Liu et al. (U. S. Patent No. 8,861,678 B2) disclosed a power and communication interface between a digital X-ray detector and an X-ray imaging system.
Nakatsugawa et al. (U. S. Patent No. 8,796,623 B2) disclosed a radiation imaging system comprising a radiation imaging device comprising a temperature detector 216 (column 23, lines 3-21; column 26, lines 42-58) and a method for affixing a radiation conversion panel in a radiation imaging device.
Nishino et al. (U. S. Patent No. 8,767,919 B2) disclosed a radiographic image-capturing system comprising a body motion detector 214 (column 47, line 42 - column 49, line 51) and a radiographic image-capturing method.
Nishino et al. (U. S. Patent No. 8,729,484 B2) disclosed a radiographic imaging system comprising a radiographic imaging device.
McBroom et al. (U. S. Patent No. 8,721,176 B2) disclosed a system comprising a rechargeable image detector and a method.
Nakatsugawa et al
Nishino et al. (U. S. Patent No. 8,550,709 B2) disclosed a radiographic system comprising an imaging table, an apparatus for specifying an imaging area, and a radiographic apparatus, and an image-specifying method. 
Ohta et al. (U. S. Patent No. 8,447,011 B2) disclosed a radiographic image-capturing system comprising a body-motion detector (column 60, line 38 - column 62, line 46) and a radiographic image-capturing method.
Niekawa et al. (U. S. Patent No. 8,399,846 B2) disclosed a radiation image-detecting system.
Kuwabara et al. (U. S. Patent No. 8,357,908 B2) disclosed a radiation image pick-up system comprising a radiation detecting cassette.
McBroom et al. (U. S. Patent No. 8,324,585 B2) disclosed a digital image detector.
Kito et al. (U. S. Patent No. 8,229,202 B2) disclosed a radiation imaging apparatus.
Nishino et al. (U. S. Patent No. 8,071,952 B2) disclosed a radiographic image-detection device.
Nishino et al. (U. S. Patent No. 8,053,738 B2) disclosed a radiographic image-detection system comprising a radiographic image-detection device.
Liu et al. (U. S. Patent No. 7,873,145 B2) disclosed a wireless digital image detector.
Liu et al. (U. S. Patent No. 7,852,985 B2) disclosed a digital image detector comprising a removable battery.
Kito et al
Kito et al. (U. S. Patent No. 7,777,193 B2) disclosed a radiation imaging apparatus comprising a temperature sensor (column 7, lines 33-48).
Kito et al. (U. S. Patent No. 7,737,427 B2) disclosed a radiation image-capturing system comprising a geomagnetic sensor and a gravitational sensor (column 12, lines 29-41).
Kito et al. (U. S. Patent No. 7,732,779 B2) disclosed a radiation imaging apparatus comprising a temperature sensor (column 6, lines 11-42).
Spahn (U. S. Patent No. 7,622,889 B2) disclosed a solid-state detector comprising a photovoltaic power supply for recording X-ray images.
Ohta et al. (U. S. Patent No. 7,561,668 B2) disclosed a radiation image-capturing system comprising a radiation detecting cassette.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884